Title: To James Madison from the Chiefs and Sachems of the Wyandot Nation, 5 February 1812
From: Chiefs and Sachems of the Wyandot Nation
To: Madison, James


Detroit, February 5th, 1812.
The petition of your children, the principal chiefs, and sachems of the nation of Wyandots, in behalf of themselves, their warriors, their women and children.
Fathers: Listen to your children the Wyandots, who are now desirous of letting you know their sentiments.
Fathers, listen! We, your children, now address you, on a subject of the utmost concern to ourselves, our women, and children; we hope the Master of Life will inspire you with sentiments of benevolence, to hear our complaint with patience, and that the appellation of father, which our deceased friend General Wayne, at the treaty of Greenville, assumed, and desired us, for the future, to call our Great Fathers, the Long Knives, will be realised in this instance, and that your unfortunate children will in this matter experience the indulgent treatment which they have a right to expect from a great, a rich, and a powerful nation.
Fathers, listen! For we want you to know our minds. Our friends have made our hearts glad, when they have read to us, annually, the messages of the respective Presidents of the United States to Congress, as respects ourselves, that every thing was done to ameliorate our circumstances; that ploughs, and several implements of agriculture, had been delivered to us, with many sweet talks, from the agents of the Indian department in this territory, to cultivate the earth as the game was getting scarce.
Fathers, listen! This has given children great pleasure to hear; we trust, when our father the President of the Seventeen Great Fires directed these messages and talks to be sent, that he had not a bit of sugar in his mouth at the time: for we found his voice very sweet. We hope that the words came from the bottom of his heart.
Fathers, listen! We the Wyandots have taken hold of this good work, and peacably have cultivated the land we have lived on, time immemorial, and out of which we sprung: for we love this land, as it covers the bones of our ancestors.
Fathers, listen! The bad birds are going about seeking to do mischief: we are now told, that we and our children are not to be allowed to live on this land more than fifty years, and, if we leave it, as we always have done in the winter season, to hunt on the Scioto, and other parts of the State of Ohio, that the land will be taken from us.
Fathers, listen! This is not according to the promises which were made to us at the treaty of Greenville, and afterwards, more particularly by our late friend General Wayne, after his arrival at Detroit; his death on the road, going to the seat of Government, is much lamented by us; for, if it had pleased the Great Spirit to have spared his life a little longer, his words would not have been buried with him at Presqu’ Isle.
Fathers, listen! The late General Wayne was a warrior, and a brave man, and such men as he was, never tell lies.
Fathers: Listen to your children the Wyandots. When your agent, our friend Governor Hull, told us, at the treaty of Detroit, that you wanted the land from the Big Rock towards Saguina, going to fort Defiance, we reluctantly signed the treaty, because our young warriors and women had made us solemnly promise never to dispose of that land; but our friend assured us that he would write to our Great Father, the President of the Seventeen Fires, to give us back the land we and our ancestors have so long lived on, situated between Rivière aux Ecorces, and Rocky river of lake Erie, and in that expectation we signed the paper.
Fathers, listen! The treaty of Detroit had not long been executed, when our friend Governor Hull again called us together at Brownstown. He said that Congress wanted more of our lands, and particularly a road, upwards of two miles wide, on the best part of our hunting ground from the Miami river to Sandusky, and from thence due south to the boundary line of the treaty of Greenville.
Fathers, listen! We then told our friend Governor Hull, that all our nations had agreed together, in a most solemn manner, to sell no more lands, and the council was broke off on that account; but we at length consented to make our Great Father a present of this land, in hopes that he would reciprocate with us and let us keep the land out of which we sprung. Surely, since you call yourselves our Fathers, let your conduct answer to your professions. We have given you one hundred times as much, at the treaty of Brownstown, for nothing; we have always behaved like dutiful children; surely you will not, after this, treat us like a step father, but you will at least be the hundreth part as generous as we have been to you.
Fathers, listen! After all these explanations, made with frankness, we expect you will not turn us off of our lands at Brownstown and Menquagon aforesaid, but that you will grant us, your children the Wyandots, the land contained in the following boundary, viz: to commence at a small run, about half a mile from Maera, or Walk-in-the-Water’s dwelling house, on the northeast side, to run from thence, along the Detroit river, until it crosses the river Huron, on the north side of lake Erie, for one mile, (that is, the river Huron, beyond Brownstown, to the Southwest) thence, to extend back to the boundary line established by the treaty of Detroit, (beyond which to Rocky river, near river Raisin, we will forever, hereafter, abandon any further claim to) excepting, nevertheless, those lands, which the commissioners of the land office at Detroit have confirmed to actual settlers.
Fathers, listen! Should you grant our wishes as above, we will undertake to keep open, and maintain in good order, all the roads and bridges which may be required on this land, by existing laws, going from Detroit to river Raisin.
Fathers, listen! Should you not like the above proposal, which we delivered to our friend Governor Hull, on the 30th September, 1809, and of which speech we now send you a copy, to be referred to, we hope you will at least grant us the land, which none shall have it in their power to sell, or dispose of, unless with the consent of the chiefs and sachems of the Wyandot nation.
Father, listen! Several black robes (i. e. ministers) have come to our villages, to preach the religion of white people; they told us the religion of the whites consisted in a few words; that was, to do unto others as we wish that others should do unto us.
Fathers, listen! Since we have made you so large a present of land, at the treaty of Brownstown, we wish you to put the above Christian rule in practice; for we are a poor, helpless race of mortals: we are objects of compassion.
Fathers, listen! If you really want to ameliorate our condition, let us have the land given to us; we have built valuable houses, and improvements on the same; we have learned the use of the plough; but now we are told we are to be turned off the land in fifty years.
Fathers, listen! This has given us great uneasiness; this pretence of bettering our situation, it appears, is only for a temporary purpose: for, should we live on the land for fifty years, as farmers, and then be turned off, we will be very miserable indeed. By that time, we shall have forgot how to hunt, in which practice we are now very expert, and then you’ll turn us out of doors, a poor, pitiful, helpless set of wretches.
Fathers, listen! We are desirous that the paper which our friends Governor Hull and Judge Woodward brought forward while they were at Washington together, about six years ago, should be passed into a law, and that we will, each, at least get sixty acres of this land per head, and that six hundred and forty acres of said land will be granted to each of our chiefs and sachems, to enable them to sustain the dignity of their offices, and to keep up their importance, as regards the necessary regulations of police.
Fathers, listen! The atmosphere is all cloudy, and every thing looks as if the Great Spirit was displeased. We are told that there is to be war between our Great Fathers and the British. We are also told, that there has been a battle between Governor Harrison’s army, and those Indians who are under the influence of the Shawanee prophet.
Fathers, listen! We know that some of your wise men, who do not know our customs, will look into your book of treaties, and they will find, that, at Muskingum, fort Harmar, Greenville, and at the treaty of Detroit, this piece of land has been conveyed to the United States, by all the nations.
Fathers, listen! We can assure you in sincerity and truth, how the thing is conducted at all treaties. When the United States wants a particular piece of land, all our nations are assembled; a large sum of money is offered; the land is occupied probably by one nation only; nine-tenths have no actual interest in the land wanted; if the particular nation interested refuses to sell, they are generally threatened by the others, who want the money or goods offered to buy whiskey. Fathers, this is the way in which this small spot, which we so much value, has been so often torn from us. We, the Wyandotts, are now a small nation. Unless you have charity for us, we will soon be forgot, like the Nottaways of Virginia.
Fathers, listen! We are very desirous of living in friendship and peace with our brethren of the Seventeen Great Fires; but our young men are not satisfied to be turned off this land in their old days.
Fathers: Listen to your children—open your ears! What we have said to you, comes from the bottom of our hearts: it is but a trifle we ask of you, as a great nation. Be charitably inclined to us, and grant us our petition.

Maera, or Walk-in-the-Water, his × mark,
Chidawenoe, his × mark,
Rowesah, his × mark,
Rewayerough, his × mark,
Ququengh, his × mark,

Yeaugh Lowanea, his × mark,
Roniyarech, his × mark,
Mentotonak, his × mark.

